DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/27/2018.
Claims 30-47 are pending of which claims 30 and 42 are the base independent claims.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:	

41.    (Currently amended) A communication link comprisingthe multi-lane communication interface according to claim 30.

Allowable Subject Matter
Claims 30-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “b)  send near-end lane-status control words to the far end instead of data words, until it is determined that the near end is ready to send data words, then resume sending data words; and (c) send near-end lane-alignment signals to the far end, until a data word is received from the far end, wherein it is determined that the near end is ready to send data words by the logic: (bl) determining that all lanes are aligned by receiving far-end lane-alignment signals from the far-end interface; (b2) validating that a number of lanes used by the far end for sending, indicated by information on lane transmit status included in a far-end lane-alignment signal received from the far-end, is equal to a number of lanes currently used by the near end for receiving; and (b3) determining near-end lane status at the near-end and matching to the determined near-end lane status a far-end lane status received in a far-end lane-status control word from the far-end interface”, as substantially described in independent claim(s) 30 and 42.  These limitations, in combination with the remaining limitations of claim(s) 30 and 42 is/are not taught nor suggested by the prior art of record.

Suziki et al (US 2009/0016383) teaches, see fig.5-7, see para.0014-017, the first network relay device includes: multiple ports connecting with corresponding multiple ports of the opposite device via multiple links; and a link aggregation control module that aggregates the multiple links to establish a link aggregation, which is regarded as one logic link, and carries out transmission of a control frame signal including a synchronization bit, as well as data transmission, at each port via the link aggregation. In response to detection of occurrence of a trouble in at least one of the aggregated multiple links, the link aggregation control module causes a port that connects with a normal link without the trouble among the multiple ports to stop the data transmission and send the control frame signal including the synchronization bit set equal to a first value. Here the first value functions to stop the data transmission at a corresponding port of the opposite device connecting with the normal link. The first network relay device of the invention thus effectively restrains the degenerate mode and stops the data transmission via the aggregated multiple links, in the case of the occurrence of a trouble or failure in at least one of the aggregated multiple links. The corresponding port of the opposite device thus resumes the data transmission, in response to reception of the 

Haas et al (US 2008/0031312) teaches, see fig.1-2 & see para.0020, On the receive side, a feedback signal is necessary to give status updates as to alignment of the lane. This feedback signal may be specific to the particular lane or can be an aggregation of some or all of the lanes. When alignment is successful, the feedback signal will indicate this success, thus indicating that the correct amount of skew has been injected and proper deskewing has occurred.

Anh et al (US 2010/0329112) teaches, fig.2-4, lane to receive data and align lane(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474